           Case 5:20-cv-00878-JFL Document 21 Filed 09/09/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

PURSHE KAPLAN STERLING                    :
INVESTMENTS, INC., JOHN PETER             :
PURCELL, KATHERINE FLOUTON, and           :
LISA LAFOND                               :
                Plaintiffs,               :
                                          :
            v.                            :                 No. 5:20-cv-00878
                                          :
TONI CAIAZZO NEFF,                        :
                  Defendant               :
__________________________________________

                                            ORDER

      AND NOW, this 9th day of September, 2020, upon consideration of the motion for

preliminary injunctive relief, ECF No. 7, IT IS ORDERED THAT:


      1.     The motion, ECF No. 7, is GRANTED. Neff is precluded from continuing her

             FINRA arbitration during the pendency of this litigation and said preclusion will

             continue unless relief from this court is granted at a future date.

      2.     In accordance with the provisions of Fed. R. Civ. P. 65(c), and for the reasons stated

             in the Opinion, the Court exercises its discretion and waives the bond requirement

             for Plaintiffs. See Temple Univ. v. White, 941 F.2d 201, 219 (3d Cir. 1991).



                                                            BY THE COURT:



                                                            /s/ Joseph F. Leeson, Jr.__________
                                                            JOSEPH F. LEESON, JR.
                                                            United States District Judge




                                              090920
